Citation Nr: 1619534	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Timothy White, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1964.  The Veteran died in January 2013, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was before the Board in March 2014 when the Board denied an initial rating in excess of 40 percent for peripheral neuropathy of the right foot associated with gouty arthritis of the right foot, denied an initial compensable rating for bilateral hearing loss and granted a rating of no more than 10 percent for gouty arthritis of the right foot.  In March 2014, the Board also remanded entitlement to service connection for degenerative joint disease of the lumbar spine, entitlement to service connection for a left foot disorder, entitlement to service connection for COPD and entitlement to service connection for bladder cancer.  These claims now return for appellate review. 

A Certificate of Death associated with the claims file in Virtual VA demonstrates that the Veteran died in January 2013.  In July 2013 correspondence, the RO determined that the appellant applied for and was a proper substitute as claimant with respect to the Veteran's claims and notified the appellant of such.  As such, as in the prior Board remand, the Board finds that the appellant has been substituted as the claimant with respect to the issues on appeal and thus the Board has framed the issue accordingly.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000(a) (2015).

The Board has recharacterized the Veteran's service connection claims degenerative joint disease of the lumbar spine and COPD broadly to include any low back disability and any respiratory disorder respectively.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In an August 2013, VA Form 9, the appellant's attorney requested a hearing before a member of the Board.  In a VA Form 9 received in August 2013, executed by the appellant, she checked each box with respect to requesting a hearing.  However, in a September 2013 statement, the appellant's attorney withdrew the hearing request.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to service connection for hypertension, for the purpose of accrued benefits, has been raised by the record in a June 1981 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, as noted in the March 2014 remand, entitlement to a TDIU, for the purpose of accrued benefits, was raised in a October 2012 statement and an implicit claim of entitlement to service connection for posttraumatic stress disorder, for the purpose of accrued benefits, was raised in private medical records received in May 2012, but have not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes the July 2013 statement of the case referenced review of VA treatment records not associated with the claims file, which are potentially relevant to the all the claims on appeal.  Specifically, the July 2013 statement of the case referenced review VA treatment records, dated from June 1996 to December 2012 from the Oklahoma City VA Medical Center (VAMC); however, the most recent VA treatment records, from the Oklahoma VAMC, associated with the electronic within the Virtual VA are dated in November 2011.  Additionally, in a April 2013, VA Form 21-4142, Authorization and Consent to Release Information to Department of Veteran's Affairs, the appellant indicated the Veteran received treatment most recently in January 2013 from the Oklahoma City VAMC.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Oklahoma City VAMC, to include any associated outpatient clinics, dated from November 2011 to January 2013, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

In an October 2014 statement, the appellant's attorney asserted that the Veteran's bladder cancer was due to exposure to Agent Orange while in Guam.  Pursuant to the March 2014 Board remand, service personnel records were associated with the record in November 2014 and do not provide evidence the Veteran served in Guam; however, it does not appear that the AOJ sought any records beyond the Veteran's service personnel records.  As the Veteran is deceased, his unit records may clarify and detail his unit's actions, or any possible service in Guam.  Thus, on remand, the AOJ should attempt to locate the Veteran's unit records.

A remand is also necessary so that factual verification of herbicide exposure can be conducted in accordance with the VA Adjudication Procedure Manual.  The Board recognizes that via January 2015 correspondence, the appellant was sent an inquiry requesting that if the Veteran did not serve in Vietnam, to describe when, where, and how the Veteran was exposed to herbicides.  However, in January 2015, the appellant's attorney responded by reiterating the claim but did not provide more specific information.  Thus, on remand, send the appellant another letter asking her the approximate dates, location, and nature of the Veteran's alleged herbicide exposure.  If a response from the appellant is forthcoming, the AOJ must send a detailed description of the exposure to Compensation Service and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as claimed.  However, if no response is received from the appellant, refer the case to the RO Joint Services Records Resource Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

In August 2011 statement, the Veteran reported that he worked on B-52 bombers and had several falls from ladders resulting in back pain.  During a May 2012 VA foot miscellaneous examination, the Veteran reported he was working on a ladder repairing a B-52 bomber and the wind knocked the ladder out from under him and he fell about 30 feet and landed on both feet and went to an Air Force Base hospital in Guam and had an operation to repair his ankle.  There are no records of such a hospitalization associated with the claims file.  Thus, a request for clinical and hospitalization records from an Air Force Base hospital in Guam should be made on remand, if it is established that the Veteran served in Guam.

VA will provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A medical opinion has not yet been obtained in connection with the claim for bladder cancer.  Private treatment records associated with the claims file indicate a diagnosis of bladder cancer.  Additionally, as noted above, the appellant has linked the Veteran's bladder cancer to herbicide exposure; however, bladder issues are also reflected in the Veteran's service treatment records.  Specifically, December 1963 service treatment record documented that the Veteran reported a history of having burning urination and frequency for approximately two weeks prior to admission.  Additionally, a January 1964 service treatment record diagnosed prostatitis.  Thus, given that there is evidence of in-service bladder problems, evidence that the Veteran had bladder cancer during the pendency of the claim, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA medical opinion. See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the Oklahoma City VAMC, to include all associated outpatient clinics, dated from November 2011 to January 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The appellant and her attorney must be notified of any inability to obtain the requested documents.

2.  Obtain from the JSRRC, or any other appropriate federal source, the Veteran's unit records and/or histories.  If a negative response is received from any facility, the appellant and her attorney must be duly notified and provided an opportunity to submit such records.  Documented evidence as to what steps were taken to obtain such records should be set forth in the record.

3.  If the Veteran's service in Guam is established, attempt to verify the Veteran's herbicide exposure in Guam as alleged by the appellant on a factual basis by following the appropriate steps listed in the VA Adjudication Procedure Manual, to include providing the appellant another opportunity to provide the approximate dates, location, and nature of the Veteran's alleged herbicide exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 7.  All actions must be documented for the claims file.  

4.  If the Veteran's service in Guam is established, request and attempt to obtain any of the Veteran's clinical and hospitalization records, from an Air Force Base hospital in Guam, to include contacting the National Personnel Records Center and asking them to conduct a search for any separately stored hospital records.  All attempts to obtain these records must be documented in the claims file.  The appellant and her attorney must be notified of any inability to obtain the requested documents.

5.  Request that a VA examiner provide a medical opinion in order to ascertain the nature and etiology of the Veteran's bladder cancer.  The entire claims file should be made available for review, to include a complete copy of this remand.  Thereafter, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater) that the Veteran's bladder cancer was etiologically related to active service, to include as due to herbicide exposure in Guam if such is established by the above directives.

The examiner must specifically consider a December 1963 service treatment record which documented the Veteran reported a history of having burning urination and frequency for approximately two weeks prior to admission and a January 1964 service treatment record which diagnosed prostatitis. 

The rendered opinion must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the appellant and her attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





